DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on July 26, 2021
  No Claims  have been amended.
 No Claims have been cancelled.
No Claims have been added.
Claims 1-19 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. (US Application 2014/0204854, hereinafter Freda) in view Tang (US Application 2019/0320397, hereinafter Tang).

Regarding claims 1, 8, and 15, Freda discloses a synchronization method and apparatus (Figs. 1, 3, 19, 20), comprising:
a memory (130,132) having instructions and at least one processor(115); wherein the instructions are executed by the at least one processor to cause ([0049])the apparatus to:
([0196]-[0201], which recites an UL grant 3 may be provided from the eNB/HeNB 1910 over the Supplementary TDD CC. The UL grant 3 may indicate that the UL transmission 3 by the UE 1920 is to be sent over the Supplementary TDD CC);
 receiving, by the terminal, indication information from the network device, wherein the indication information indicates a frequency offset value of the supplementary uplink resource([0158], [0196]-[0201], which recites The Supp Cell reconfiguration command may indicate information or a flag regarding changes of PHICH resources (e.g., the SuppCell 1240 changing from UL mode to DL mode or vice-versa). The switch in operating modes may be pre-configured in advance and the transition time (e.g., transition delay time) may be indicated). 
 Freda does not explicitly disclose determining, by the terminal, the frequency offset value of the supplementary uplink resource based on the indication information, wherein the frequency offset value is used for the terminal to implement a frequency synchronization with the supplementary uplink resource.
	However, Tang teaches determining, by the terminal, the frequency offset value of the supplementary uplink resource based on the indication information, wherein the frequency offset value is used for the terminal to implement a frequency synchronization with the supplementary uplink resource([0014]-[0015],[0068],[0096]-[0097]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Tang with the teaching of Freda by using the above features such as determining, by the terminal, the frequency offset value of the supplementary uplink resource based on the indication information, wherein the frequency offset value is used for the terminal to implement a frequency synchronization with the supplementary uplink resource as taught by Tang for the purpose of reducing the complexity of signal detection on the second transmission point by the terminal(Abstract).
	Regarding claims 2,9,16, Freda discloses the method according to claim 1, wherein the first uplink signal is a random access signal; and the receiving, by the terminal, indication information from the network device comprises: receiving, by the ([0080]-[0081]).  
Regarding claims 3, 10, 17, Freda discloses the method according to claim 1, wherein the first uplink signal is an uplink reference signal; and the receiving, by the terminal, indication information from the network device comprises: receiving, by the terminal, downlink control information from the network device, wherein the downlink control information comprises the indication information([0158], [0196]-[0201]).  
Regarding claims 4, 11, Freda discloses the method according to claim 1, wherein the indication information includes a frequency offset indicator value; and the determining, by the terminal, the frequency offset value of the supplementary uplink resource based on the indication information comprises: obtaining, by the terminal, a frequency offset precision; and determining, by the terminal, the frequency offset value of the supplementary uplink resource based on the frequency offset precision and the frequency offset indicator value([0158], [0196]-[0201] ).   
Regarding claims 5,12, 18, Freda discloses the method according to claim 1, wherein the indication information includes a frequency offset index value; and the determining, by the terminal, the frequency offset value of the supplementary uplink resource based on the indication information comprises: selecting, by the terminal from a plurality of preset frequency offset values, a frequency offset value corresponding to the frequency offset index value as the frequency offset value of the supplementary uplink resource([0084]-[0089],[0110],[0146],[0153]).  
Regarding claims 6,13, Freda discloses the method according to claim 1, wherein after the determining, by the terminal, the frequency offset value of the ([0084]-[0089],[0110],[0146],[0153], [0158], [0196]-[0201]).  
Regarding claims 7, 14, 19, Freda discloses the method according to claim 1, wherein the supplementary uplink resource belongs to a licensed spectrum of a long term evolution (LTE) system ([0084]-[0089], [0110], [0146], [0153], [0158], [0196]-[0201]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DADY CHERY/           Primary Examiner, Art Unit 2461